Citation Nr: 1146810	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  04-38 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected asthma prior to October 18, 2005, and in excess of 30 percent since October 18, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

On the November 2004 VA Form 9, the Veteran requested a Travel Board hearing at a local VA office before a Veterans Law Judge.  Subsequently, he withdrew his request in a January 2005 communication.  

The Veteran's rating was increased during the course of the appeal; however, the claim for higher rating for asthma remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In an April 2011 statement, the Veteran's representative submitted a claim of entitlement to total disability based on individual unemployability (TDIU), indicating that the Veteran was unable to work due to his back condition.  TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the claim for TDIU is not based on the condition which is under consideration in the current appeal.  Thus, an inferred claim for TDIU is not part of the claim for increased rating for service-connected asthma.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The claim for TDIU is referred to the RO for further development.  

This matter was previously before the Board in June 2007, as well as July 2009.    The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For the period prior to June 1, 2005, the Veteran's asthma was manifested by FEV-1 that was 93 percent of the predicted value, FEV-1/FVC that was 78 percent of the predicted value, and the occasional use of an inhaler.  

2.  Since June 1, 2005, the Veteran's asthma was manifested by the required daily inhalation of Albuterol; however, it was not manifested by the use of corticosteroids, nor monthly visits (of at least three per year) to a physician for required care of exacerbations of asthma, nor an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent of predicted value.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for service-connected asthma have been met from June 1, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Notice was sent to the Veteran in November 2002 and April 2007 via letters.  Additional notice was provided in an April 2010 letter and the claim was readjudicated in December 2005, February 2009, and December 2010 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  In a December 2010 response, the Veteran indicated that he had not additional information to submit. 

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained VA outpatient and private treatment records, afforded the Veteran VA examinations, and assisted the Veteran in obtaining evidence.  In this regard, the Board notes, that in an earlier March 2010 statement, the Veteran attempted to initiate a claim for an increase in his service-connected asthma disability and reported that he is currently getting treatment at the VAMC in Los Angeles.  Subsequently, in a June 2011 deferred rating decision, the RO addressed this claim and indicated that asthma is already on appeal.  Further, the Board notes that the claims file contains VA outpatient treatment records dated in February 2010 from the VAMC in Los Angeles.  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to a disability rating greater than 10 percent for his service-connected asthma prior to October 18, 2005 and in excess of 30 percent since October 18, 2005.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In a March 1973 rating decision, the RO granted service connection for asthma and assigned a noncompensable disability rating effective from October 25, 1972.  In October 2001, the Veteran initiated a claim for an increase in his disability evaluation.  In the April 2003 rating decision on appeal, the RO denied an increase and continued the noncompensable rating.  In an October 2004 rating decision, the RO increased the disability rating from noncompensable to 10 percent disabling, effective, October 16, 2001, the date of claim for increase.  In a September 2010 rating decision, the RO increased the disability rating from 10 percent to 30 percent disabling, effective, October 18, 2005.  

The Veteran's service-connected asthma disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 6602.  Disability evaluations for respiratory disorders under those criteria are, in part, established by specific test level results upon administration of pulmonary function tests (PFT) after bronchodilatation.  See Federal Register, Volume 61, No. 173, September 5, 1996, page 46720-46731.  (Comments to Final Rule).    

Under DC 6602, a 10 percent evaluation is warranted for an FEV-1 of 71 to 80 percent of predicted value, or, an FEV-1/FVC of 71 to 80 percent of predicted value, or, intermittent inhalation or oral bronchodilator therapy.  A 30 percent evaluation is warranted for an FEV-1 of 56 to 70 percent of predicted value, or, an FEV-1/FVC of 56 to 70 percent of predicted value, or, daily inhalational or oral bronchodilator therapy, or, inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted for an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent of predicted value, or, at least monthly visits to a physician for required care of exacerbations, or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is assigned for an FEV-1 less than 40 percent of the predicted value, or, FEV-1/FVC less than 40 percent, or, demonstrates more than one attack per week with episodes of respiratory failure, or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.   38 C.F.R. § 4.97, DC 6602.

Discussion

The Veteran filed a claim for increase rating in October 2001.  A January 2002 private treatment record show the Veteran reported that he has a current diagnosis of asthma.  

The Veteran was afforded a VA examination in November 2002.  At the time, the Veteran reported that he occasionally needed an inhaler.  He denied the use of oxygen therapy and immunosuppressant medication.  He reported that he lost a couple of days of work due to his condition.  On examination, pulmonary function tests revealed FEV-1 that was 93 percent of the predicted value and FEV-1/FVC values that were 78 percent of the predicted value.  The examiner noted that DLCO was not clinically indicated.  The diagnosis was asthma, currently quiescent.  The examiner indicated that the Veteran's lungs were clear; PFT's were unremarkable.  He indicated that the Veteran was not in respiratory distress and had never been hospitalized for respiratory difficulties.  

An August 2004 VA outpatient treatment record indicates a prescription for Albuterol inhalant, for two puffs by inhalation as needed for breathing.  

A June 2005 VA outpatient treatment record indicates a prescription for Albuterol inhalant, for two puffs by inhalation everyday as needed for breathing.  

An August 2005 VA outpatient treatment record indicates a prescription for Flunisolide, an anti-inflammatory medication, for two puffs per day.

The Veteran was afforded a second VA examination in October 2005.  At the time, the Veteran reported that his asthma was seasonal, and that he suffered from attacks in the fall due to pollen in the air.  He reported that he currently used AeroBid-M.  He reported that he retired in 2002 from his position as a probation officer after 30 years of service.  On examination, PFT's were performed, however, the results were identified as before bronchodilator values and postbronchodilator values with no indication as to which value corresponded to FEV-1 and FEV-1/FVC.  The diagnosis was bronchial asthma, with no change.  The examiner reported that the condition appeared to be under good control.  There was no evidence of associated cor pulmonale, right ventricular hypertrophy, chronic respiratory failure, or pulmonary hypertension.  

An October 2005 VA outpatient treatment record indicates a prescription for Albuterol inhalant, for two puffs by inhalation everyday as needed for breathing.  

The Veteran was afforded a third VA examination in December 2008.  At the time, the Veteran reported that he experienced acute attacks several times per year with clinical visits.  He denied a history of respiratory failure.  He reported dyspnea on exertion and occasional chest pain.  He reported that he currently used Albuterol to treat his condition.  On examination, pulmonary function tests revealed FEV-1 that was 87 percent of the predicted value and FEV-1/FVC values that were 75 percent of the predicted value.  The examiner reported that the chest x-ray did not show any significant cardiopulmonary abnormalities.  The diagnosis was bronchial asthma and mild restrictive lung disease.  The examiner indicated that the Veteran's PFT's were consistent with all PFT results of record, including, the November 2002 and October 2005 VA examinations.  He reported that there was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  

December 2009 and February 2010 VA outpatient treatment records indicate a diagnosis of asthma.  

In a June 2010 addendum to the December 2008 VA examination, the December 2008 VA examiner reviewed the Veteran's claims file and noted the Veteran's current asthma medication was Albuterol by inhalation, every two to four hours.

Upon review of the evidence of record, the Board finds that the Veteran is entitled to a 30 percent disability evaluation, but no more, for his service-connected asthma pursuant to DC 6602, from June 1, 2005, the day his VA outpatient treatment records demonstrate daily inhalation of Albuterol to control his condition.  
The evidence prior to June 1, 2005 revealed FEV-1 that was 93 percent of the predicted value, FEV-1/FVC that was 78 percent of the predicted value, and the occasional use of an inhaler.  As the evidence did not demonstrate FEV-1 of 56 to 70 percent of predicted value, or, an FEV-1/FVC of 56 to 70 percent of predicted value, or, daily inhalational or oral bronchodilator therapy, or, inhalational anti-inflammatory medication, the Veteran does not warrant a disability evaluation in excess of 10 percent prior to June 1, 2005.  38 C.F.R. § 4.97, DC 6602.

Since June 1, 2005, the Veteran does not warrant a disability evaluation in excess of 30 percent, as the evidence of record does not show the use of corticosteroids to control the asthma, nor does it demonstrate monthly visits (of at least three per year) to a physician for required care of exacerbations of asthma, nor does it show an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent of predicted value.  As such, the Veteran does not warrant the next higher 60 percent disability rating under DC 6602 since June 1, 2005.  See Id.    
 
Consequently, the Board finds that the disability picture during the pendency of this appeal warrants a 30 percent schedular evaluation since June 1, 2005, but no more.  This determination represents a partial grant for the period prior to October 18, 2005, and a denial for the period after June 1, 2005.  

The November 2002 VA examination included the Veteran's report that he lost "a couple of days" work due to his asthma.  The October 2005 VA examiner noted that the veteran had retired after 30 years as a probation officer.  Thus, the Board has also considered whether an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bronchial asthma that would render the schedular criteria inadequate.  The Veteran's asthma clearly impairs his respiratory capacity and requires the use of daily medication, but these symptoms are precisely what are expected of asthma that is rated as 30 percent disabling.  Therefore, the Veteran's symptoms are contemplated in the rating assigned, and it is not found that her disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).     

ORDER

Entitlement to a 30 percent evaluation, but no more, for asthma is granted for the period beginning June 1, 2005, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


